Citation Nr: 1417182	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  10-20 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether new and material evidence has been received with respect to a claim of service connection for atrial fibrillation.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to August 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in September 2009; a statement of the case was issued in March 2010; and a substantive appeal was received in May 2010.   

The Veteran presented testimony at a Board hearing in January 2014.  A transcript of the hearing is associated with the Veteran's claims folder. 


FINDINGS OF FACT

1.  In April 2004, the RO denied the Veteran's claim of service connection for atrial fibrillation.  The Veteran filed a timely notice of disagreement and substantive appeal.  However, he withdrew the appeal in January 2007.  

2.  Certain evidence received since the April 2004 decision is neither cumulative nor redundant of the evidence of record at the time of the April 2004 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection.

3.  The evidence is in equipoise as to whether the Veteran's atrial fibrillation was caused or aggravated by his service connected diabetes mellitus.



CONCLUSIONS OF LAW

1.  The April 2004 RO rating decision, which denied the Veteran's service connection claim for atrial fibrillation application is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the April 2004 RO rating decision is new and material; accordingly, the claim for service connection for atrial fibrillation is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for an award of service connection for atrial fibrillation have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran's claim of service connection for atrial fibrillation was originally denied by way of an April 2004 rating decision (Volume 1).  The Veteran filed a timely notice of disagreement (in May 2004) and substantive appeal (in January 2006).  However, he withdrew his appeal by way of a January 2007 correspondence (Volume 2).  Consequently, the April 2004 decision became final.  In its March 2010 statement of the case, the RO found that new and material evidence had been submitted, and it reopened the claim.    

The Board notes that despite the determination made by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which define "new and material evidence") provides as follows:   

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013)

Second, if VA determines that the evidence is new and material, the VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held that to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally denied on any basis. Additionally, evidence considered to be new and material sufficient to reopen a claim should be evidence that tends to prove the merits of the claim that was the specified basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held that for new and material evidence purposes only, new evidence is presumed to be credible.  The only exception would be where evidence presented is either (1) beyond the competence of the individual making the assertion or (2) inherently incredible.  
 
If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The evidence on record at the time of the April 2004 rating decision included the service treatment records, a February 2004 VA examination report, and a medical opinion from his primary care physician at the Warm Springs Indian Health Center.  His primary care provider opined that his atrial fibrillation was secondary to his service connected diabetes.  The VA examiner opined that it was less likely than not that the atrial fibrillation was secondary to diabetes.  

The basis for the denial was the RO's finding that the VA opinion was more probative than that of the primary care physician.  It was found that the primary care physician did not support his opinion with any scientific or medical evidence.

Evidence received since the April 204 rating decision includes numerous medical studies that list diabetes as a cause of atrial fibrillation (Volumes 1, 3, 4), a positive nexus opinion from a VA examiner dated September 2008 (Volume 3), and Board hearing testimony from the Veteran (Virtual VA).  

The Board finds that the positive nexus opinion and medical studies meet the low threshold of 38 C.F.R. § 3.156(a) and are new and material evidence to reopen the Veteran's claim.  They directly address the basis for the prior denial in that they provide scientific and medical evidence that the diabetes can cause atrial fibrillation.  As new and material evidence has been received to reopen the claim, the claim for entitlement to service connection is reopened.   

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as cardiovascular-renal diseases, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
	
Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

The Veteran's main contention is that his atrial fibrillation is secondary to his service connected diabetes.  In support of his claim, he has provided the opinion of his primary care physician (Dr. M.R.).  He has offered his opinion on numerous occasions (January 2004, September 2007, and September 2009).  The Veteran has also submitted numerous medical articles.  He submitted a September 2003 article from the Cleveland Clinic Foundation Heart Center that states that those at the highest risk of having atrial flutter are those with chronic high blood pressure, valve disease, coronary artery disease, or diabetes.  He also submitted an article from an internet site called emedicine.com.  Under the "Causes" section relating to atrial flutter, it states that  those at highest risk are those with long standing hypertension, valvular heart disease, left ventricular hypertrophy, coronary artery disease with or without depressed left ventricular function, and diabetes.  Yet another internet site called intelihealth.com listed diabetes as a major factor that increases the risk of atrial fibrillation.  The content of the site was reviewed by the faculty of Harvard Medical School.  An internet article from Parkview Health (submitted in May 2004) stated that "Conditions that increase your body's need for oxygen or decrease oxygen levels can cause atrial fibrillation."  [Emphasis added].  One of the conditions listed was diabetes. 

In September 2008, the Veteran submitted an article from the International Journal of Cardiology.  The article is titled "Diabetes mellitus is a strong, independent risk for atrial fibrillation and flutter in addition to other cardiovascular disease."  The article noted that there have already been a few studies that have evaluated the association between diabetes mellitus and atrial fibrillation, with controversial results.  In conducting its own study, the International Journal of Cardiology (after evaluating 293,124 patients with diabetes mellitus and 552,624 control patients hospitalized between 1990 and 2000) found that diabetes mellitus correlated "significantly with atrial fibrillation and flutter in uni- and multi-variate analysis."  The study concluded that diabetes mellitus "is a strong, independent risk for atrial fibrillation and flutter."  It also noted that diabetic patients should be monitored for the development of atrial fibrillation and flutter.  

The claims file contains VA opinions dated February 2004, March 2007, September 2008, and February 2009.  The February 2004 examiner (Volume 1) offered an opinion that weighed against the claim.  He stated that the cause of the Veteran's atrial flutter was likely chronic obstructive pulmonary disease (COPD).  He stated that "I was not aware of diabetes being established as a cause of atrial flutter I did a literature search and still was not able to find any scientific evidence supporting that atrial flutter is secondary to diabetes."  Likewise, the March 2007 VA examiner (Volume 3) rendered a negative nexus opinion.  She stated that diabetes causes atherosclerotic or coronary artery disease, and she noted that there was no evidence of these.  Finally, the February 2009 VA examiner (Volume 3) also weighed against the Veteran's claim.  She acknowledged the article from the International Journal of Cardiology.  She stated that although the article found an "association" between diabetes and atrial fibrillation, she was unable to conclude that there was a cause and effect relationship.  She stated that atrial fibrillation and flutter are common and can be associated with many disorders, risk factors, and medications.

The September 2008 VA examiner (Volume 3) on the other hand, rendered an opinion that weighed in favor of the Veteran's claim.  She cited the International Journal of Cardiology study, and found that the Veteran's atrial fibrillation "is at least as not secondary to diabetes mellitus."  

The Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Adequate reasons and bases, in short, must be presented if the Board adopts one medical opinion over another.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  The first inquiry is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  The second inquiry involves consideration of whether the medical expert provided a fully-articulated opinion.  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  
   
The Board has considered the positive nexus opinions provided by the Veteran's primary care physician and by the September 2008 VA examiner, as well as the negative nexus opinions provided by the February 2004, March 2007, and February 2009 examiners.  The Board finds the opinions to be equally probative under the criteria of Nieves-Rodriguez. 

The Board recognizes that a finding of correlation (or association) is not necessarily tantamount to causation.  However, none of the VA examiners that provided negative nexus opinions acknowledged the medical research internet sites emedicine.com, intelihealth.com, and Parkview Health, that either listed diabetes mellitus as a cause of or major risk factor for atrial fibrillation.  Additionally, these examiners failed to acknowledge that service connection is warranted when a service connected disability causes or aggravates a non-service connected disability.  Aggravation was never addressed by any of the examiners weighing against the claim.  

The Board finds that the medical evidence is at least in equipoise.  Resolving all doubt in the Veteran's favor, service connection for atrial fibrillation is warranted.


						(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for atrial fibrillation is granted. 




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


